Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under After Final Consideration Pilot Program (AFCP 2.0), including the fee set forth was filed in this application after final rejection.  Since this application is eligible for continued examination under AFCP 2.0, and the fee set forth in in has been timely paid, the finality of the previous Office action has been withdrawn.  Applicant's submission filed on 12/20/2021 has been entered. Claims 1, 2, 4, 5, 9-11 and 13 have been amended; and claim 14 has been cancelled. 
Currently claims 1-13 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s Patent Agent Minoru Kurose (213-426-1782) on 01/11/2022.
Amendment of Claims (regarding the Amendment filed on 12/20/21): 
Claim 1 – amend lines 4-7 as follows: 
-- a plurality of gate lines and a plurality of source lines intersecting with the plurality of gate lines arranged in an array, at least two of the plurality of gate lines including a gate arc-on opposite row sides and at least two of the plurality of source lines including a source arc-shaped portion that bypasses the opening area on opposite column sides; --

Claim 13 – amend lines 5-9 as follows: 
-- providing a plurality of gate lines and source lines on the substrate, the gate lines intersecting with the source lines forming in an array; at least two of the plurality of gate lines including a gate arc-shaped portion that bypasses the opening area on opposite row sides; on opposite column sides; --

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…an opening area, an inner non-display area at an outer side of the opening area, and a display area at an outer side of the inner non-display area are set; 
a plurality of gate lines and a plurality of source lines intersecting with the plurality of gate lines arranged in an array, at least two of the plurality of gate lines including a gate arc-shaped portion that bypasses the opening area on opposite row sides and at least two of the plurality of source lines including a source arc-shaped portion that bypasses the opening area on opposite column sides; 
a plurality of pixel electrodes provided in the display area on the substrate and surrounded by the plurality of gate lines and the plurality of source lines only in the display area; and a shielding electrode provided in the inner non-display area on the substrate and overlapped with the source arc-shaped portion in a plan view, wherein: a substantially circular shape in the plan view is formed by two of the gate arc-shaped portions and two of the source arc-shaped portions, the substantially circular shape being aligned along an outline of the opening area in the plan view, and in the non-display area, the gate arc-shaped portion and the source arc- shaped portion are crossing each other at an angle not equal to a right angle.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-12 are allowed by virtue of their dependency.
The primary reason for the allowance of the independent claim 13 is the inclusion of the limitation 
“…setting an opening area, an inner non-display area at an outer side of the opening area, and a display area at an outer side of the inner non-display area on a substrate; providing a plurality of gate lines and source lines on the substrate, the gate lines intersecting with the source lines forming in an array; at least two of the plurality of gate lines including a gate arc-shaped portion that bypasses the opening area on opposite row sides; at least two of the plurality of source lines including a source arc-shaped portion that bypasses the opening area on opposite column sides; providing a plurality of pixel electrodes in the display area on the substrate and surrounded by the plurality of gate lines and the plurality of source lines only in the display area, providing a shielding electrode in the inner non-display area on the substrate and overlapped with the source arc-shaped portion in a plan view; and, forming a substantially circular shape aligned along an outline of the opening area in the plan view that is formed by two of the gate arc-shaped portions and two of the source arc-shaped portions, wherein in the non-display area, the gate arc-shaped portion and the source arc-shaped portion are crossing each other at an angle not equal to a right angle.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 13.
Shimodaira US 2008/0117497, Chen et al. US 2013/0314636 and Li et al. US 2016/0291378 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871